 


110 HR 115 IH: To amend the Internal Revenue Code of 1986 to allow a credit against tax for expenses related to the collection and storage of umbilical cord blood.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 115 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit against tax for expenses related to the collection and storage of umbilical cord blood. 
 
 
1.Credit for collection and storage of umbilical cord blood 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new credit: 
 
25E.Credit for collection and storage of umbilical cord blood 
(a)Allowance of creditIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to 50 percent of the qualified umbilical cord blood collection and storage expenses paid or incurred by the taxpayer during the taxable year. 
(b)LimitationThe credit allowed under subsection (a) for any taxable year shall not exceed $2,000. 
(c)Qualified umbilical cord blood collection and storage expensesFor purposes of this section— 
(1)In generalThe term qualified umbilical cord blood collection and storage expenses means expenses directly related to the collection, storage, and maintenance of umbilical cord blood that is collected on the occasion of the birth of a child of the taxpayer. 
(2)Umbilical cord bloodThe term umbilical cord blood means— 
(A)the neonatal blood remaining in the placenta and umbilical cord after separation of the mother from the newborn baby, or 
(B)any other part of the umbilical cord. 
(d)Eligible individualFor purposes of this section, the term eligible individual means the mother of the child referred to in subsection (c)(1). In the case of a joint return, the taxpayer shall be treated as an eligible individual if either spouse is an eligible individual.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Credit for collection and storage of umbilical cord blood.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
